                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

DAVID WYNTER,                                      )
                                                   )
                       Plaintiff,                  )
                                                   )
               v.                                  )   No. 18 C 7987
                                                   )
                                                   )   Judge Rebecca R. Pallmeyer
SHERWIN MILES, Acting Warden of                    )
the Stateville Correctional Center, 1              )
                                                   )
                       Defendant.                  )

                                     MEMORANDUM ORDER

        Petitioner David Wynter was convicted by a jury of home invasion and aggravated criminal
sexual assault. The evidence at trial showed that the victim’s assailant had entered her home at
2 a.m., threatened her with an ice pick, and then raped her vaginally. The Illinois trial court
imposed two consecutive 30-year prison terms, both to be served consecutively to a sentence
Wynter was serving on an unrelated case. Wynter appealed, challenging the trial court’s
decisions regarding his right of self-representation and the admission of DNA evidence found on
the victim’s underwear that identified Wynter as the rapist. The Illinois Appellate Court affirmed
Wynter’s conviction and sentence. He filed a post-conviction petition as well, but it was denied
by the trial court and on appeal.

       Wynter filed this petition pursuant to 28 U.S.C. § 2254 on December 4, 2018. Respondent,
the warden at Stateville Correctional Center, has moved to dismiss the petition as untimely. That
motion is granted.
                                             ANALYSIS

I.     Petition Was Not Timely Filed

        In his motion, Respondent has laid out the relevant dates and supported his assertions
with exhibits. Wynter was convicted in July 2009 and sentenced on January 10, 2010. He took
a direct appeal, but the Illinois Appellate Court, First District, affirmed the conviction on June 19,
2012. People v. Wynter, 2012 IL App (1st) 100258 (Ex. 1 to Resp.’s Mot. to Dismiss [10-1].)
Wynter filed a petition for leave to appeal (“PLA”) to the Illinois Supreme Court, but the Court
denied the PLA on November 28, 2012. Because he did not petition for a writ of certiorari from
the U. S. Supreme Court, Wynter’s conviction became final on February 26, 2013, and the one-
year period for filing this petition began running. See Jimenez v. Quarterman, 555 U.S. 113, 120
(2009).

       The “clock” stopped 106 days later on June 13, 2013, when Petitioner filed a state court
post-conviction petition. The trial court denied that petition as patently frivolous, and the Appellate

       1
               During the pendency of this case, Sherwin Miles replaced Walter Nicholson as
Petitioner’s custodian at the Stateville Correctional Center. Miles has been substituted as the
proper Respondent. See FED. R. CIV. P. 25(d).
Court affirmed on March 20, 2017. People v. Wynter, 2017 IL App (1st) 133729-U (Ex. 3 to
Resp.’s Mot. to Dismiss [10-3].) On November 22, 2017, the Illinois Supreme Court denied
Wynter’s PLA. People v. Wynter, 419 Ill.Dec. 658, 93 N.E.3d 1075 (Table) (2017) (Ex. 4 to Resp.’s
Mot. to Dismiss [10-4].) The time for filing of this petition began running again from that date.
With 106 days already elapsed, Petitioner had 259 days left in which to file a timely petition with
this court—that is, until about August 8, 2018.

       But Petitioner did not meet that deadline. He filed this petition on December 4, 2018, more
than 100 days after the time for filing had run. Respondent has moved to dismiss the petition as
untimely, and Petitioner filed several documents in response.

II.    There Is No Basis for Equitable Tolling

         First, Petitioner filed a motion “for substitute documents” [13] in which he asserted that he
did not have copies of all relevant materials and needed additional time to obtain them before
responding to the motion. A week later, however, Petitioner wrote to the court [14, 15],
acknowledging that he had located what he needed, and then filed a handwritten memorandum
in opposition to the motion to dismiss. In that memorandum, Petitioner focused on what he
believes are errors in the trial process. He mentioned the matter of timeliness in a single
sentence, asserting that “a member of the prison security staff knocked me unconscious May 15,
2016; damage to my eye was harmful to this Petitioner’s deadline . . . .” (Pet’r’s Opp’n. to Mot.
to Dismiss [16] at 6.) In a supplemental submission, Petitioner again challenged purported trial
errors. With respect to the issue of timeliness, he asserted that his “counsel erroneously informed
me concerning the time frame to file” this petition. And he again argued that eye injuries resulting
from the May 2016 assault “adversely affected [him] in every way and mentally disadvantaged his
ability” to file a timely petition. (Mot. to Amend [17], at 3.) Documents that Petitioner submitted
in yet another filing confirm that he sought care for his eye injury in 2016. (Mot. to Clarify [20] at
2.)

         Respondent argues that neither of these circumstances excuses the untimeliness of the
petition. The court agrees. To establish equitable tolling, Petitioner would have to show (1) that
he diligently pursued his rights; and (2) that an extraordinary circumstance stood in his way,
preventing a timely filing. See Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005). Ample case law
defeats the argument that an attorney’s negligence in counseling the client about time limits
constitutes extraordinary circumstances for this purpose. See, e.g., Arrieta v. Battaglia, 461 F.3d
861, 867 (7th Cir.2006) (“Mistakes of law or ignorance of proper legal procedures are not
extraordinary circumstances warranting invocation of the doctrine of equitable tolling.”);
Modrowski v. Mote, 322 F.3d 965, 968–69 (7th Cir. 2003) (attorney negligence is not ground for
equitable tolling). “[N]either ignorance of the law nor bad (or incomplete) advice from counsel
permits tolling,” U.S. ex rel. Strong v. Hulick, 530 F.Supp.2d 1034, 1038 (N.D. Ill. 2008), and a
litigant’s “lack of legal expertise is not a basis for invoking equitable tolling.” Tucker v. Kingston,
538 F.3d 732, 735 (7th Cir. 2008).

         Petitioner’s second argument for tolling relates to the eye injuries he claims to have
suffered in 2016 at the hands of a prison guard. For purposes of this ruling, the court assumes
the assault was unprovoked and that Petitioner’s injuries were serious. As Respondent notes,
however, the injuries did not stand in the way of meeting the August 2018 filing deadline; Petitioner
filed a state post-conviction petition in 2017, despite the injuries. These circumstances defeat the
inference that Petitoner’s injuries support equitable tolling. “When an inmate, despite roadblocks
thrown in his way, has reasonable time remaining to file a habeas petition in a timely manner, the


                                                  2
circumstances cannot, as a definitional matter, be said to have prevented timely filing, as the
standard requires.” Taylor v. Michael, 724 F.3d 806, 811-12 (7th Cir. 2013).

Petition Appears to Lack Merit

         Because this petition is untimely, the court need not address the merits of Petitioner’s
claims. The court notes, however, that the state courts carefully examined the claims he raises
here, and their analysis reflects reasonable applications of constitutional principles. Petitioner
contends he was denied his Sixth Amendment right of self-representation, but the Illinois courts
quoted transcript excerpts supporting the conclusion that Petitioner did not “clearly and
unequivocally” invoke that right at trial. See People v. Wynter, 2012 IL App (1st) 100258 *2-4,
10, 11. Petitioner challenged the admission of the DNA evidence, as well; in rejecting that
challenge, id. * 14, the Illinois Appellate Court relied on the Illinois Supreme Court case, People
v. Williams, 238 Ill. 2d 125, 939 N.E.2d 268 (2010), later affirmed by the United States Supreme
Court. Williams v. Illinois, 567 U.S. 50, 132 S.Ct. 2221 (2012). There was no error in admission
of the DNA evidence.

                                            CONCLUSION

        Wynter’s § 2254 petition [1] is dismissed as untimely. Were the court to reach the merits,
it would conclude that the state courts properly analyzed and rejected Wynter’s claims. Wynter’s
motion for substitute documents [13] is deemed withdrawn. His motion to clarify amendment [20]
is granted. The motion to dismiss the petition [10] is granted, and this case is dismissed. Because
reasonable jurists could not “debate whether . . . the petition should have been resolved in a
different manner,” Resendez v. Knight, 653 F.3d 445, 446 (7th Cir. 2011), the court declines to
issue a certificate of appealability. Judgment will enter in favor of the Respondent.

         Petitioner is advised that this is a final decision ending his case in this court. If Petitioner
wishes to appeal, he must file a notice of appeal with this court within thirty days of the entry of
judgment. See FED. R. APP. P. 4(a)(1). Petitioner need not bring a motion to reconsider this
court’s ruling to preserve his appellate rights, but if he does seek reconsideration, he may do so
by filing a motion under Federal Rule of Civil Procedure 59(e) or 60(b). Any Rule 59(e) motion
must be filed within 28 days of the entry of this judgment. See FED. R. CIV. P. 59(e). The time to
file a motion pursuant to Rule 59(e) cannot be extended. See FED. R. CIV. P. 6(b)(2). A timely
Rule 59(e) motion suspends the deadline for filing an appeal until the Rule 59(e) motion is ruled
upon. See FED. R. APP. P. 4(a)(4)(A)(iv). Any Rule 60(b) motion must be filed within a reasonable
time and, if seeking relief under Rule 60(b)(1), (2), or (3), must be filed no more than one year
after entry of the judgment or order. See FED. R. CIV. P. 60(c)(1). The time to file a Rule 60(b)
motion cannot be extended. See FED. R. CIV. P. 6(b)(2). A Rule 60(b) motion suspends the
deadline for filing an appeal until the Rule 60(b) motion is ruled upon only if the motion is filed
within 28 days of the entry of judgment. See FED. R. APP. P. 4(a)(4)(A)(vi).

                                                ENTER:




Dated: June 17, 2019                            _________________________________________
                                                REBECCA R. PALLMEYER
                                                United States District Judge


                                                   3
